 



Exhibit 10.14

Short Term Incentive Program for Shared Services

Overview: The short term incentive program for Shared Service Members (SSMs) has
several key objectives. This program will align personal rewards with quality of
contribution, but first and foremost will incent the key leaders of the bank to
continue to honor the bank’s commitment to our shareholders, our community, our
customers and our employees. The bonus pool will be generated by 2 components:



  •   Return on Average Equity (ROAE)   •   Earnings per Share Growth (EPSG)

Defined terms are contained in the Summary of Sterling Bank Short Term Incentive
Programs overview document.

Eligibility: All designated officer members of the Shared Services Team and
other officers and non-officers assigned to the Shared Services department.

Who are members of the Shared Services Team? See Exhibit “A”

How will the incentive bonus pool be generated and allocated? The total annual
incentive bonus available to SSMs will be generated based on achieving and
exceeding the hurdle rates of ROAE of 12% annually and EPSG of 12% annually. If
the hurdle rates are achieved, the amount of the pool available to SSMs will be
calculated based upon the proportion of base salaries of SSMs to the total
salaries of all bank officers multiplied by a factor of the excess of ROAE (for
instance 27% of the excess of 12% ROAE). If the EPSG hurdle rate is achieved the
bonus pool would be fully awarded. If the EPSG is less than or equal to 9.99%,
no bonus pool would be awarded. If the EPSG were <12% but ³ 10%, 75% of the pool
would be awarded. If the EPSG hurdle rate is exceeded the bonus pool would be
increased as follows:

                         

  •     14 %   -     125 %

  •     16 %   -     133 %

  •     18 %   -     150 %

  •     20 %   -     200 %

Ninety percent of all pools will be awarded to officers and 10% of all pools
will be awarded to non-officer employees.

Shared Services Members serving in dual capacities as a member of the Shared
Service team and a Regional CEO of Bank Offices or Profit Centers will receive
60% of their short term incentives from this program. The remaining 40% of their
short term incentive payments will be derived from the bonus pools generated by
the bank offices or profit centers they support in a “Regional CEO” capacity.

How will the 2 components be measured and the pools allocated? Both financial
measures are calculated at the Bancshares level and will be performed by the
Finance Division and certified by the CFO. The President/CEO will award annual
incentive bonuses to SSMs and other officers assigned to the Shared Services
department based on individual scorecards (results ³ 3). Bonuses to non-officers
assigned to the Shared Services department will be allocated by the SSM directly
responsible for the non-officer(s) based on individual scorecard(s) of the
non-officer(s) (results ³ 3).

 



--------------------------------------------------------------------------------



 



How often is the bonus paid? Annually. Bonuses will be paid 60 days following
the end of each calendar year. To receive a bonus, the employee must be employed
by Sterling Bank on the date the bonuses are paid.

Who administers the incentive program? The bonus pool calculations and related
financial triggers will be performed by the Finance staff and approved by the
CFO. The President/CEO will perform the allocation of the bonus pool to
individual SSMs, subject to the approval of the HR Programs Committee of the
Board of Directors, as applicable. The HR department will make the payroll
entries to pay the approved bonus.

Will the participants in this incentive program participate in other incentive
programs? While it is expected that the SSMs will only participate in this
short-term incentive pool, there may be instances when, with Board approval,
SSMs are permitted participation in specific “new initiative” pools.

 



--------------------------------------------------------------------------------



 



Exhibit A

Shared Services Members

     
Downey Bridgwater
  President & CEO
 
   
Steve Raffaele
  EVP & Chief Financial Officer
 
   
Daryl Bohls
  EVP & Chief Credit Officer
 
   
Glenn Rust
  EVP & Chief Operations Officer
 
   
Jim Goolsby
  EVP & General Counsel
 
   
Graham Painter
  SVP, Corporate Communications
 
   
Wanda Dalton
  EVP, Chief Human Resource Officer
 
   
Allen Brown
  Regional CEO

  Weighted to acknowledge participation in Regional Pool
 
   
Danny Buck
  Regional CEO

  Weighted to acknowledge participation in Regional Pool
 
   
Clinton Dunn
  Regional CEO

  Weighted to acknowledge participation in Regional Pool
 
   
Travis Jaggers
  Regional CEO

  Weighted to acknowledge participation in Regional Pool
 
   
Mike Skowroneck
  Regional CEO

  Weighted to acknowledge participation in Regional Pool
 
   
Bob Smith
  Regional CEO

  Weighted to acknowledge participation in Regional Pool

 